It is ordered that John Raeburn Green, Esquire, of St. Louis, Missouri, be, and he is hereby, appointed special master in this cause, with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to hold hearings, take such evidence as may be necessary and, with all convenient speed, to submit a report with recommendations relative to the disposition of the questions raised by the pleadings.
The order entered herein on April 28, 1952, 343 U. S. 932, left open the question of the indispensability of the United States as a party for decision after evidence. In hearing the evidence, the master is directed, so far as is practicable, to hear first evidence bearing on the indispensability of the United States, if the United States does not enter its appearance in the case. He is requested to examine and report on that point, if practicable, separately and prior to his report on the other issues, determining particularly whether effective relief could be granted petitioner without affecting the interest of the United States. The master shall give like consideration to any other allegation of indispensability made by any party defendant.
The master shall be allowed his actual expenses and a reasonable compensation for his services to be fixed hereafter by the Court. The allowances to him, the compensation paid to his stenographic and clerical assistants, and the cost of printing his report shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct. If the appointment herein made of a master is not accepted, or if the place becomes vacant during the recess of the Court, The *907Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.
Price Daniel, Attorney General of Texas, Jesse P. Luton, Jr. and K. B. Watson, Assistant Attorneys General, and Eugene T. Edwards for plaintiff, were on the motion for the appointment of a special master.
Joe L. Martinez, Attorney General, and Fred E. Wilson, Special Assistant Attorney General, for the State of New Mexico, and Martin A. Threet, D. A. Macpherson, Jr. and Jean S. Breitenstein for the Middle Rio Grande Conservancy District et al., defendants, in opposition.
The Chief Justice and Mr. Justice Black are of the opinion that the present record establishes the indispensability of the United States and requires the dismissal of the complaint.